Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered April 19, 1984, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law and the facts, the indictment is dismissed and the matter is remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
During the early morning hours of March 2, 1983, the victim, Robert Smith, was shot and killed in the Passion Club in Queens. Viewing the evidence in the light most favorable to the prosecution, the evidence at trial established only that the defendant and several others argued with the victim minutes *649before he was shot, and that those same people were still present inside the club immediately after the shooting. No one was able to identify who it was that shot the victim. Although the evidence arguably established that the defendant was standing nearest to the victim’s body only seconds after the shot was heard, there was no evidence that the victim was shot at close range or that the defendant was armed. Upon this record, the inferences which can reasonably be drawn from this evidence are equally as consistent with the defendant’s innocence as with his guilt. Accordingly, the defendant’s guilt was not proven beyond a reasonable doubt (see, People v Marin, 65 NY2d 741). Thompson, J. P., Brown, Rubin and Harwood, JJ., concur.